Commissioner HAWKINS
specially concurs as follows —
I again regret that I have to vote against giving the public counsel an opportunity to question the commission staff at agenda conferences.
In his oral argument, public counsel stated that allowing him to participate without all parties of record having equal opportunity would be unconstitutionl, yet he did not amend his request ti5 include other interested parties.
In order to assure due process to all interested parties, I believe the rule should be amended to allow the public counsel and all other parties of record to cross-examine staff members for a reasonable amount of time, to be established by the commission, in each case. Questions raised by parties during agenda conferences may be helpful to the commission in reaching decisions that are in the best interest of the people of Florida.